DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 and 4-10 were rejected in Office Action mailed on 07/30/2021.
Applicant filed a response, amended claim 1 and cancelled claims 4 and 8. Claim 3 was previously cancelled.
Claims 1-2, 5-7, and 9-10 are currently pending in the application.

Claim Objections
Claim 6 is objected to because of the following informalities: 
In claim 6, line 2, it is suggested to amend “the deposition” to - -depositing lithium metal on the protective layer- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhaylik et al. (U.S. Patent Application 20140272597) and further in view of Sasaki et al. (U.S. Patent Application Publication 2011/0176255) and Kim et al. (KR 20160037488).
Regarding claim 1, Mikhaylik teaches a method for preparing a lithium electrode (i.e., an electrode structure and its method of manufacture) (abstract) comprising:
(S1) forming a release layer (4) on a first surface of a substrate (2) (i.e., a release layer 4 is disposed on carrier substrate 2) (paragraph [0040]) (see figure 2A and 9),
wherein the release layer comprises one or more types selected from the group consisting of Si (i.e., SiO2, silica particles) (paragraph [0059), melamine and fluorine (paragraphs [0050]-[0054]);
(S2) forming a protective layer (6) on the release layer (4) formed on the first surface of the substrate (2) (i.e., a protective layer 6 is disposed on release layer 4) (paragraph [0040]) (see figure 2A and 9);
(S3) forming a lithium metal layer (8) by depositing lithium metal in the protective layer (6) (i.e., electroactive material layer 8 is disposed on the protective layer 6) (paragraph [0040], [0104]); and
(S4) transferring the lithium metal layer (8) with the protective layer (6) on a current collector (10) (as shown in figure 6 and 9) (i.e., a current collector is deposited on the electroactive material layer) (paragraph [0119]).
Mikhaylik does not explicitly articulate the specifics of forming a release layer on a second surface of the substrate. 

As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mikhaylik to include forming a release layer in a second surface of the substrate as taught by Sasaki in order to form a uniform thickness, balance release property and allow the substrate to be reused.  
Mikhaylik does not explicitly teach the particulars of the protective layer comprising one or more types selected from the group consisting of polyvinylidene fluoride (PVDF), a polyvinylidene fluoride-hexafluoroethylene (PVDF-HFP) copolymer, a cycloolefin copolymer and styrene butadiene rubber-carboxymethyl cellulose (SBR-CMC). 
Kim, also directed to a method for preparing a lithium electrode (i.e., a manufacturing method of an electrode) (abstract) teaches a protective layer (i.e., protective film) comprising one or more types selected from the group of polyvinylidene fluoride (PVDF) and polyvinylidene fluoride-hecafluoroethylene (PVDF-HFP) (paragraphs [0035]-[0036]). Kim teaches the protective layer having the above materials provides protection of moisture against the air (paragraphs [0035]-[0036]).

Regarding claim 2, Mikhaylik teaches the substrate comprises one or more selected from the group consisting of polyethylene terephthalate (PET), polypropylene, and polyethylene (paragraph [0109]). 
Regarding claim 6, Mikhaylik teaches the deposition is performed using a method selected from the group consisting of a vacuum deposition method, chemical vapor deposition (CVD) and a physical vapor deposition method (paragraph [0105]).
Regarding claim 7, Mikhaylik teaches the lithium metal layer has a thickness of 2 µm to 200 µm (paragraph [0106], [0165]). It is noted that Mikhaylik differ in the exact same thickness  as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Mikhaylik overlap the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Regarding claim 9, Mikhaulik teaches the current collector comprises one type selected from the group consisting of copper, aluminum, and nickel (paragraph [0108]).     
Regarding claim 10, Mikhaulik teaches the lithium electrode comprising a current collector (10) a lithium metal layer (8) formed on the current collector (10), and a protective layer (6) formed on the lithium metal layer (8) (as shown in figure 2D).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mikhaylik et al. (U.S. Patent Application 20140272597) and further in view of Sasaki et al. (U.S. Patent Application Publication 2011/0176255) and Kim et al. (KR 20160037488) as applied to claim 1 above, and further in view of Cao et al. (U.S. Patent Application Publication 2005/0282919).
Regarding claim 5, Mikhaylik teaches the method for preparing the lithium electrode as described above in claim 1 however, the particulars of an oligomer block coating on at least a surface of the first substrate of the substrate is not explicitly articulated.
Cao, directed to ion conductive polymers (paragraph [0001]) with applicability in electrodes and lithium batteries (paragraph [0002], [0096]), teaches a polymer coated on a surface of a substrate (paragraphs [0085]-[0086]). Cao teaches the polymer is an oligomer block type (paragraph , [0085]-[0087], [0129], table II). Cao teaches the dimensional stability over a wide temperature range and decrease in swelling is achieved in membrane electrode assemblies where the above polymer is used (paragraph [0008]-[0009]).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mikhaylik to include an oligomer block coating as taught by Cao and expect to provide stability as well as decrease in swellability to the lithium electrode. 

Response to Amendment
In response to the amendments to claim 1, the amendments distinguish from the claims of copending application 16/467,200 therefore, the previous double patenting rejection is withdrawn. 

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
Applicant argue there is no teaching or suggestion in either Mikhalik or Kim to replace the protective film in Mikhaylik with the material of Kim (see Applicant arguments/remarks page 7).
Examiner respectfully disagree. Mikhaylik and Kim are analogous art as they recognize the same technical field related to a method of preparing an electrode. One of ordinary skill in the art could have easily looked at Kim to find that these materials (i.e., polyvinylidene fluoride (PVDF) and polyvinylidene fluoride-hecafluoroethylene (PVDF-HFP), regardless of the functionality (i.e., protective, release, etc.), provide moisture protection against air and consider utilizing these materials in the protective layer of Mikhaylik with an expectation of success.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Affinito et al. (U.S. Patent Application Publication 2011/0177398).
Safont Sampere et al. (U.S. Patent Application Publication 2014/0272594).
Visco et al. (U.S. Patent Application Publication 2017/0331156).
Visco et al. (U.S. Patent Application Publication 2019/0013546).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723